Title: To John Adams from Joseph Ward, 17 July 1777
From: Ward, Joseph
To: Adams, John


      
       Sir
       Peekskill July 17th. 1777
      
      Yesterday I came to this Place upon some business respecting my Department. I left General Washington encamped 18 miles south of the North River. I shall return to Head Quarters this day.
      There are now several Ships of war coming up the North River, their design is at present unknown, but ’tis probable their intention is to alarm us this way while they make a descent on some other quarter.
      We have a confused unintelligible account from Tyconderoga, but cannot learn any thing for certain; however, I much fear there has been rascally conduct that way. I have long apprehended danger in that Quarter, not so much from the strength of the Enemy, as from other causes; but I wished that my fears might prove groundless.
      I hope in future, whenever any post, (or any thing else of any consequence) is lost, that a strict enquiry may be made into the conduct of those who command, and ample rewards given to merit, and severe justice to Demerit. Such a Rule of proceeding has been sanctified by the wisdom of all wise States, and dear experience hath taught us the necessity of adopting it. I conceive (with submission to superior generalship) that we are upon a wrong scent, watching the movements of Howe, and ready to follow wherever he may lead—this puts it in his power to harrass our Army to death in marches from one end of the Continent to the other—but should we make a sudden and spirited attack on their Lines on this side New York, it would draw their Army to a point, and we might make them spend the Campaign on their own ground—save our Country from their ravages—and at winter they would find themselves at New York. A mere defensive war, is the most difficult of any in the world to conduct with honour or safety, and I long since hoped that my Countrymen were convinced of this truth, but we still want the true spirit of Enterprize. If it is in our power to keep the Enemy at home, is it not infinitely better than to let them ravage town after town? and is it not in our power (with the common smiles of Heaven) to fix their attention at home, by judicious and Spirited movements? I have been conversing with General Putnam on this subject, he is entirely of this opinion, and has wrote by me to the Commander in Chief on the subject. May all gracious Heaven direct our steps. Whether Tyconderoga is lost, or not, we have a good prospect, and nothing but our own inexcuseable folly, or the frowns of Providence, can ruin us; and I still hope and trust this Campaign will end gloriously for these United States.
      Haste prevents my mentioning more particulars, and as I write for you only, your candor will make allowance for what is amiss.
      I have inclosed a letter I received from Col Varick, for your information in several particulars.
      I intended to have given you an account of the generalship at Westfield, the loss of the field pieces &c. &c. that you might have seen the wisdom of it; but I was obliged to double my attention to my own Department, (by reason that there were not half the Deputies which were to have been appointed.) but perhaps you have full satisfaction upon the subject.
     